United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2171
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Charles E. Hackendahl,                  *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: August 29, 2002

                                  Filed: September 9, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Charles E. Hackendahl was found guilty, by reason of insanity, of assaulting
a federal police officer, after which he was committed to the custody of the Attorney
General. The district court later conditionally discharged him, but revoked the
discharge following a hearing under 18 U.S.C. § 4243(g). Hackendahl appeals, and
we affirm.

      Under section 4243(g), a district court may revoke a person's conditional
discharge after a hearing if, "in light of his failure to comply with the prescribed
regimen of medical, psychiatric, or psychological care or treatment, his continued
release would create a substantial risk of bodily injury to another person or serious
damage to property of another." Having carefully reviewed the record, we conclude
the district court's finding that revocation was warranted is not clearly erroneous. The
district court was presented with evidence Hackendahl had been manipulative about
taking his prescribed medication; he had refused to participate in the residential
facility's programs; and he had threatened to kill himself, hurt others, and "stop"
people from using the Lord's name in vain.

      We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-